{¶ 1} The discretionary appeal is accepted.
{¶ 2} The judgment of the court of appeals is affirmed as to the Canton City School District Board of Education commercial general liability policy and reversed as to the finding of coverage under the business automobile liability policy on the authority of Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256.
Moyek, C.J., Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.